DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/8/2022 has been entered. Claims 1-12, and 14-19 remain pending in the application. Claim 20 has been withdrawn. Claims 21-23 have been added and are also pending. Examiner appreciates the thorough explanation of the invention and amendments provided in the applicant’s response. Applicant’s amendments have overcome prior rejections. However, upon updated and expanded search, the amendments fail to overcome prior art. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-3, 8-15, 19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bethke et al. (US Patent No. 9513635).

Regarding claim 1, Bethke teaches a method of taking a measurement using a sensor mounted on an aerial vehicle (Abstract), the aerial vehicle having-one or more propellers and one or more motors (Fig. 1A, Col. 2, lines 44-48 indicate the UAV can be a single or multi-rotor copter, quad copter, or fixed wing aircraft) which are selectively operable to spin the one or more propellers to rotate to cause the vehicle to fly (Col. 3, lines 20-25 note that the UAV can travel vertically and horizontally. For a quadcopter to be able to travel horizontally, both selective and collective propeller rotation is used. For example, in order for a quadcopter in diamond configuration to move horizontally to the right, the right propeller is selectively slowed, the left propeller is selectively increased, and the fore and aft propellers are collectively steady as is well-known in the art. Col. 20 lines 18-25), and a sensor mounted on the aerial vehicle (Col. 3, lines 15-19, 34-38, 40-42. Col. 19, lines 64- Col. 20 line 7), wherein the aerial vehicle further comprises a controller which is operably connected to the one or more propellers and the sensor (Col. 2, lines 49-62. Col. 19, lines 64- Col. 20 line 7, Col. 20 lines 18-25), the method comprising the steps of, operating the one or more motors to rotate the one or more propellers at a speed that is sufficient to cause the vehicle to fly (Col. 3, lines 22-27); receiving, at the controller, a command which indicates that the sensor should take a measurement (Col. 3, line 20-22); at a first time instant, the controller effects slowing down said one or more motors so as to reduce the speed at which said one or more propellers rotate, in response to receiving the command; at a second time instant accelerating in a direction in which the vehicle is losing altitude (Col. 3, lines 29-32); while the vehicle is accelerating in a direction in which the vehicle is losing altitude, the controller effects the sensor to  take a measurement; detecting at the controller when the senor has taken said measurement (Col. 3, lines 32-42), and at a third time instant, which is after the measurement has been taken by the sensor, the controller effects operating the one or more motors again to rotate the one or more propellers at a speed that is sufficient to cause the vehicle to fly, in response to detecting that the sensor has taken said measurement (Col. 3, lines 47-52).  

Regarding claim 3, Bethke teaches the invention discussed in claim 1, wherein said sensor is a 3D scanner (Col. 3, lines 15-19 specifically teaches a LIDAR sensor, line 34-38 specifically notes a thermal imager and range sensor which are both types of 3D scanners lines 40-42 note that these sensors can collect optical images, range information, and multi-spectral information, in the same fashion that 3D scanners do. Finally, lines 60-63 note that a server system in communication with the device can generate 3D information from the data collected e.g. a 3D model).
Regarding claim 8, Bethke teaches the invention discussed in claim 1, wherein said one or more propellers comprise one or more rotary wings (Fig. 1A, Col. 2, lines 44-48 indicate the UAV can be a single or multi-rotor copter, quad copter, or fixed wing aircraft). 
Regarding claim 9, Bethke teaches the invention discussed in claim 8, wherein said aerial vehicle is a multicopter (response to claim 8 satisfies this limitation).
Regarding claim 10, Bethke teaches the invention discussed in claim 8, wherein said aerial vehicle is a helicopter (response to claim 8 satisfies this limitation. A helicopter, per Merriam-Webster, is an aircraft whose lift is derived from the aerodynamic forces acting on one or more powered rotors turning about substantially vertical axes. The response to claim 8 notes that the UAV can be a single, multi-rotor, or quad-copter aircraft, and Figures 1A-1C demonstrate an aircraft deriving lift from the aerodynamic forces acting on one or more powered rotors turning about a substantially vertical axis). 
Regarding claim 11, Bethke teaches the invention discussed in claim 8, wherein the method further comprises the steps of, operating at least one of the one or more motors to increase the speed of rotation of at least one of the one or more propellers, prior to the first time instant, so that the vehicle increases altitude (demonstrated in Figure 1B); and wherein said step of slowing down of said one or more motors comprises slowing down of said one or more motors and allowing the vehicle to reach a zero vertical velocity (demonstrated in Figure 1C); and wherein the step of taking a measurement using said sensor is performed when the vehicle has zero vertical velocity (Col. 12, lines 47-49. Teaches that a user 
Regarding claim 12, Bethke teaches the invention discussed in claim 11, wherein said step of slowing down of said one or more motors comprises slowing down of said one or more motors and allowing the vehicle to come to first reach a zero vertical velocity and subsequently decrease altitude (Col. 3, lines 22-32).  
Regarding claim 14, Bethke teaches the invention discussed in claim 1, wherein said method further includes the step of adjusting the orientation of said aerial vehicle before taking a measurement using said sensor (Col. 3, lines 22-27. Col. 12, lines 14 – Col. 13 line 4 explains a plurality of flight, altitude, and attitude controls with which the UAV is equipped prior to taking sensor measurements).
Regarding claim 15, Bethke teaches the invention discussed in claim 1, wherein said aerial vehicle is a fixed-wing aerial vehicle (Fig. 1A, Col. 2, lines 44-48 indicate the UAV can be a single or multi-rotor copter, quad copter, or fixed wing aircraft).
Regarding claim 19, Bethke teaches an aerial vehicle (Abstract) comprising, one or more propellers (Fig. 1A, Col. 2, lines 44-48 indicate the UAV can be a single or multi-rotor copter, quad copter, or fixed wing aircraft); one or more motors which are configured to be selectively operable to drive the one or more propellers to rotate (Col. 3, lines 20-25 note that the UAV can travel vertically and horizontally. For a quadcopter to be able to travel horizontally, both selective and collective propeller rotation is used. For example, in order for a quadcopter in diamond configuration to move horizontally to the right, the right propeller is selectively slowed, the left propeller is selectively increased, and the fore and aft propellers are collectively steady as is well-known in the art. Col. 20 lines 18-25), wherein the one 
Regarding claim 21, Bethke teaches the invention discussed in claim 1, wherein the controller determines a target speed of rotation for the one or more propellers required to maintain a substantially constant altitude (Col. 19, line 64- Col. 20, line 25 teaches the interconnection between the UAV flight sensors, data sensors, electric sensors, processing, and controllers that determine the vehicles altitude, attitude, location, velocity, direction, pitch, and roll, and airspeed needed to pilot the aircraft to the respective attitude, velocity, and altitude desired by controlled operation of the motors and rotor rotation), the controller operates the one or more motors to rotate the one or more propellers at said determined target speed of rotation so that the aerial vehicle is maintained at a substantially constant altitude at the third time instant (Bethke specifically teaches the controller operating on or more of the motors to rotate the propellers at a determined speed of rotation such that the aerial vehicle is maintained a constant altitude, taught as a “global minimum safe altitude” element 30 in Figures 1A-1C. Further, in Col. 11, line 63- Col. 12, line 7 Bethke teaches that the operator may issue a pause command which temporary suspends progress of a vertical inspection, leaving the UAV hovering in its current position. If a pause is 
Regarding claim 22, Bethke teaches a method of taking a measurement using a sensor mounted on an aerial vehicle (Abstract), the aerial vehicle having one or more propellers and one or more motors (Fig. 1A, Col. 2, lines 44-48 indicate the UAV can be a single or multi-rotor copter, quad copter, or fixed wing aircraft)  which are selectively operable to spin the one or more propellers to rotate to cause the vehicle to fly (Col. 3, lines 20-25 note that the UAV can travel vertically and horizontally. For a quadcopter to be able to travel horizontally, both selective and collective propeller rotation is used. For example, in order for a quadcopter in diamond configuration to move horizontally to the right, the right propeller is selectively decreased and stopped, the left propeller is selectively increased, and the fore and aft propellers are collectively steady as is well-known in the art. Col. 20 lines 18-25), and a sensor mounted on the aerial vehicle (Col. 3, lines 15-19, 34-38, 40-42), wherein the aerial vehicle further comprises a controller which is operably connected to the one or more propellers and the sensor (Col. 2, lines 49-62. Col. 19, lines 64- Col. 20 line 7, Col. 20 lines 18-25), and a measurement means wherein the measurement means is operably connected to the controller (Col. 3, lines 1-3. Col. 22, lines 1-9), the method comprising the steps of, operating the one or more motors to rotate the one or more propellers at a speed that is sufficient to cause the vehicle to fly (Col. 3, lines 22-27); detecting using the measurement means when a predefined condition has occurred; receiving at the controller a signal from the measurement means which indicates that the predefined condition has occurred; at a first instance the controller effects slowing down said one or more motors so as to reduce the speed at which said one or more propellers rotate (Col. 3, lines 5-29), in response to receiving said signal from the measurement means; at a second time instant accelerating in a direction in which the vehicle is losing altitude (Col. 3, line 29-32); while the vehicle is accelerating in a direction in which the vehicle is losing altitude, the controller effects the sensor to take a measurement using said sensor; detecting at the controller when the senor has taken said measurement (Col. 3, line 32-42), and at a third time instant, which is after the measurement has been taken by the sensor, the controller effects operating the one or more motors again 
Regarding claim 23, Bethke teaches the invention discussed in claim 22, wherein the measurement means comprises a GPS and/or an altimeter and/or a clock and/or a timer; and wherein the predefined condition comprises at least one of, when the vehicle has reached a predefined position; and/or when the vehicle has reached a predefined location; and/or when a predefined time instant has been reached; and/or when a predefined time period has lapsed (Bethke notes the use of geospatial information from a GPS in Col. 3 lines 5-19 Further, Bethke teaches the use of an altimeter in Col. 22, lines 1-9. Finally, Bethke teaches a method reaching a pre-determined location and conducting a series of automated sweeps wherein the sensors collect data during the sweep in Col. 3, lines 20-52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bethke (US Patent No. 9513635).
Regarding claim 4, Bethke teaches the invention discussed in claim 1, but fails to specifically teach that the motors on their UAV are electric motors. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that the motors used in Bethke’s method are electric motors as electric motors are very well known in the art when it comes to UAV applications both commercially and for hobby pilots. 

Regarding claim 17, Bethke teaches the invention discussed in claim 16, wherein the method further comprises the steps of, operating at least one of the one or more motors to increase the speed of rotation of at least one of the one or more propellers (Col. 3, lines 20-29 indicate the aircraft flies up to the global minimum safe altitude. An increase in the speed of rotation of the at least one or more of the propellers would be required to generate the lift to fly up to an increased altitude), prior to the first time instant, so that the forward speed of the vehicle increases before the first time instant (this still holds with the method and response found in claim 1); and wherein said slowing down of said one or more motors causes the forward speed of the vehicle to decrease (As noted in the response to claim 16, Bethke teaches that the UAV may be a fixed wing aircraft in which case it would aerodynamically hold that slowing down one or more of the propellers would cause the forward speed of the vehicle to decrease).
Regarding claim 18, Bethke teaches the invention discussed in claim 1, but fails to explicitly teach that the one or more motors so as to reduce the speed at which said one or more propellers rotate, comprises slowing down said one or more motors to a stop, wherein when the one or more motors are stopped the one or more motors do not spin the one or more propellers during the step of slowing down. . 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bethke (US Patent No. 9513635) in view of Criado (US Patent No. 8954206).
Regarding claim 5, Bethke teaches the invention discussed in claim 4, but fails to specifically teach active braking as the step of slowing down said one or more motors. However, Criado teaches a method of active braking wherein an unmanned aerial vehicle can generate electricity by using regenerative braking and reducing speed of the vehicle (Abstract. Col. 3, lines 6-11). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bethke’s aircraft such that one or more of the motors are capable of regenerative braking in order to generate additional electricity for the UAV (as taught by Criado). 
Regarding claim 6, Bethke as modified by Criado teaches the invention discussed in claim 5, wherein said step of active braking of the one or more motors comprises generative braking of the one or more motors (Examiner believes the response to claim 5 satisfies this limitation).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bethke (US Patent No. 9513635) in view of Wang (WO 2015085598 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644